Title: To George Washington from John Downing, 25 May 1792
From: Downing, John
To: Washington, George



St Christophers [Island, West Indies] June the 25th 1792

When I consider for a Moment the Importance of the Personage I am about to address My Pen is arrested As it were by some Invisible Power, and on the other side, I am Urged to this by an Impetuous Youth of 17 who has devoted his Future Life to the Profession of Arms; He encourages Me by Saying: Do not fear That General Washington, the Model Cincinnatus, will Receive Your offer of your Youngest Son with Disdain or contempt; His Excelency knows the Value of an Old officer too Well, So to do; It is Reported from all Quarters that the United States have not Yet been able to Reduce the Savages, you must Remember when I was much Younger, how Eager I was (with their own Weapon the Tamnyhock) to engage with one of 3, who Set upon you when you Refused them Rum; In Vain, I Reply; That the States of America never Can Want Officers or Soldiers to Repress the Insults of those Savages But will Surely conquer them; The Service

of America is the next Service to that of My own country, & the one I could Wish My Son, it is a Noble Field for Abilities & Indistry, falling then under the Weight of My Sons Ardor, I offer him to The Service of the States, & I Have no doubt But he will Deserve, As far as an Individual Can do, every Encouragement He may Meet with, I am Convinced he will prove a Brave Soldier, And a Faithful Citizen to that State that Attaches his gratitude; Will your Excelency Excuse My offering at a line more, whereby your time so preciouse must be the longer taken up; The first time I ever Saw America Was at the Expedition of Louisbourgh, Since which time I have been over most of it, & often Wished to End My days in it; In 33 Years Service, I have Now a company of Artillery and Am at this time Stationed on the West India Station. I Have the Honor to Be Your Excelency’s most Obedeint and very Respectful Humble Servant

John DowningCaptn British Artillery

